IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 131 EM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
THOMAS F BRENNAN, PETITIONER  :


                                    ORDER


PER CURIAM
    AND NOW, this 21st day of October, 2014, the Petition for Review is DENIED.